Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on June 24, 2022 amends independent claims 1, 7, 10, 15, 20-25 and cancels claim 4.  Claims 1-3 and 5-25 are pending.

Response to Arguments
Applicant's amendments and arguments filed on June 24, 2022 have been fully considered.  However, upon further search and consideration, a new ground of rejection is made in view of newly found prior art references, Alcorn (US 2012/0327906) and Weill et al. (US 6246361).

Claim Objections
Claims 15 and 21 are objected to because of the following informalities:
In the last Office action, the Examiner indicated that in claim 15, the words “one of the two flight path” should be rewritten as “one of the two flight paths”.  However, it appears that “the control signal comprising a flight path” was rewritten to “the control signal comprising a flight paths”.  The words “one of the two flight path” should be changed to “one of the two flight paths”.  The words “the control signal comprising a flight paths” should be changed back to “the control signal comprising a flight path”.  
	In claim 21, the words “based stations” should be changed to “base stations”.
The foregoing changes are required to correct clerical errors.  Examiner will examine the merits of the claims based on the foregoing changes.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein the unmanned aerial vehicle is configured to select one out of at least two flight paths between the two base stations based on a control signal received from the navigation system for unmanned aerial vehicles, the control signal comprising a flight path assigning information, wherein each of the flight paths is defined by two beams ….”  It is unclear whether the “one out of at least two flight paths” is referring to “a first flight path” as recited in independent claim 1.  
Appropriate amendments are required for the above-identified issue.  Any antecedent basis issues should be corrected.  No new matter should be added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 10-11, 13-14, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (“A high-precision millimeter-wave navigation system for indoor and urban environment autonomous vehicles”, 2013 IEEE MTT-S International Microwave Symposium Digest) in view of Alcorn (US 2012/0327906) and further in view of Weill et al. (US 6246361).
Regarding claim 1, Tang teaches an unmanned aerial vehicle, comprising: a receiver configured to receive two periodic wideband signals transmitted from [two spaced apart base stations] of a navigation system for unmanned aerial vehicles, wherein the two periodic wideband signals are time-synchronized; (see Tang, at col. 1 of page 1 in the Introduction, which discloses UAV navigation and UAV technology with respect to air navigation scenarios; see Tang, at col. 2 of page 1 in the Introduction, which discloses that two radio beams using highly directional antenna arrays are transmitted by a base station and received by a receiver which outputs the superimposed beam signals; each beam operates on the same UHF carrier frequency over a 110 – 130Mhz range.  Tang further discloses that one of the beams is modulated with a 50 Hz tone while the right beam is modulated with a 75 Hz tone.  Examiner notes that each of the two radio beams being transmitted over the 110 – 130 Mhz range correspond to each of the two periodic wideband signals.  Examiner notes that the two radio beams are synchronized since they operate on the same UHF carrier frequency.  Examiner further notes that the base station which transmits the radio beams may be mapped to the navigation system.)
and a position determiner configured to determine a position of the unmanned aerial vehicle relative to the two base stations [based on a difference between reception times of the two periodic wideband signals and] based on reception intensities of the two periodic wideband signals; (see Tang at col. 2 of page 1 in the Introduction, which discloses that by comparing the relative amplitudes of the received left and right tones, the position of the aircraft relative to the runway can be determined; Examiner maps a portion of the receiver to the position determiner and the relative amplitudes of the received left and right tones to the reception intensities of the two periodic wideband signals.)
Tang does not expressly disclose receiving two periodic wideband signals from two spaced apart base stations and wherein the unmanned aerial vehicle is configured to fly along a flight path that is defined by beams, wherein the beams are used by the two spaced apart based stations for transmitting the two periodic wideband signals, wherein the beams face and overlap each other, which in a related art, Alcorn teaches (see Alcorn, at the Abstract, which discloses a network for providing high speed data communications may include multiple terrestrial transmission stations that are located within overlapping communications range and a mobile receiver station.  Also, see Alcorn at [0023] in conjunction with Fig. 1, which discloses a system 10 includes a series of ground located transmitters 16 located along an air corridor 12.  Alcorn at [0023] further discloses that as an airliner passes along its flight path 18, it moves along different coverage areas 14 provided by the transmitters 16 without a loss of communications.  Alcorn at [0023] further discloses that an aircraft may be simultaneously within the overlapping range of multiple transmitters 16 as it travels along its flight path 18.  As depicted in Alcorn at Fig. 1, Examiner notes the overlapping coverage areas 14 which are created from the transmitters 16.  As illustratively disclosed in Fig. 1, the Examiner notes that the transmitters transmit its broadband communication beams omnidirectionally.  Examiner notes that the omnidirectional beams face and overlap each other as depicted in Fig. 1.  Examiner maps two of the plurality of transmitters to the two spaced apart base stations.  Examiner maps the air corridor 12 to the flight path formed that is defined by beams.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include two base stations, and wherein the beams face and overlap each other thereby defining a flight path for an unmanned aerial vehicle two base stations, as taught by Alcorn.  
One would have been motivated to make such a modification to remain in contact with the ground station through a direct link, continuous and without interruption in time, as suggested by Alcorn at [0023]. 

The modified Tang does not expressly disclose determining a position based on a difference between reception times of the two periodic wideband signals, which in a related art Weill teaches (see Weill at col. 22 lines 34 to 57, which discloses determining possible locations of a mobile unit based on a difference between the second reception time and the first reception time and the known period between the transmission times of the first and second signals; Examiner maps the mobile unit to the unmanned aerial vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a position based on a difference between reception times of the two periodic wideband signals, as taught by Weill.  
One would have been motivated to make such a modification to determine the location of a mobile unit, as suggested by Weill at the Abstract. 

Claim 20 recites a method that is configured to perform the steps recited in the unmanned aerial vehicle of claim 1.  The cited portions of the prior art references used in the rejection of claim 1 teach the steps recited in the method of claim 20.  Therefore, claim 20 is rejected under the same rationale as stated for claim 1 above.
Claim 22 recites a method that is configured to perform the steps recited in the unmanned aerial vehicle of claim 1.  The cited portions of the prior art references used in the rejection of claim 1 teach the steps recited in the method of claim 22.  Therefore, claim 22 is rejected under the same rationale as stated for claim 1 above
Claim 23 recites a non-transitory digital storage medium that is configured to perform the steps recited in the unmanned aerial vehicle of claim 1.  The cited portions of the prior art references used in the rejection of claim 1 teach the steps recited in the non-transitory digital storage medium of claim 23.  Therefore, claim 23 is rejected under the same rationale as stated for claim 1 above.
Claim 25 recites a non-transitory digital storage medium that is configured to perform the steps recited in the method of claim 1.  The cited portions of the prior art references used in the rejection of claim 1 teach the steps recited in the non-transitory digital storage medium of claim 25.  Therefore, claim 25 is rejected under the same rationale as stated for claim 1 above.

Regarding claim 2, the modified Tang teaches the unmanned aerial vehicle according to claim 1, wherein the two periodic wideband signals are orthogonal to each other (see Tang, at col. 2 of page 1 in the Introduction in conjunction with Fig. 1, which discloses that one of the beams is modulated with a 50 Hz tone while the right beam is modulated with a 75 Hz tone.  Examiner notes that the amplitude of the power measured at 50 Hz is independent of the power measured at 75 Hz.)
Claim 11 is directed to a navigation system that performs the same steps recited in the unmanned aerial vehicle of claim 2.  Therefore, claim 11 is rejected under the same rationale used in the rejection of claim 2.

Regarding claim 10, Tang teaches a navigation system for unmanned aerial vehicles, the navigation system comprising: [two spaced apart base stations that are configured to] transmit two time-synchronized periodic wideband signals; (see Tang, at col. 2 of page 1 in the Introduction, which discloses that two radio beams using highly directional antenna arrays are transmitted by a base station and received by a receiver which outputs the superimposed beam signals; each beam operates on the same UHF carrier frequency over a 110 – 130Mhz range.  Tang further discloses that one of the beams is modulated with a 50 Hz tone while the right beam is modulated with a 75 Hz tone.  Examiner notes that each of the two radio beams being transmitted over the 110 – 130 Mhz range correspond to each of the two periodic wideband signals.  Examiner notes that the two radio beams are synchronized since they operate on the same UHF carrier frequency.  Examiner further notes that the base station which transmits the radio beams may comprise the navigation system.)
wherein [the two base stations] are adapted to transmit the two periodic wideband signals using beams (see Tang at col. 2 of page 1 in the Introduction, which discloses instrument landing system (ILS) localizers adopted by all major US airports comprise navigation systems that define the pathway an aircraft must follow as it lands on the runway in order to avoid tall buildings, power lines and other dangerous obstructions; Tang, at col. 2 of page 1 in the Introduction, further discloses that the ILS system is relatively straight-forward compared to GPS and is shown in conjunction with Fig. 1 which depicts a ground station and two highly directional antenna arrays to transmit two radio beams at different angles.)
Tang does not expressly disclose two base stations, and wherein the beams face and overlap each other thereby defining a flight path for an unmanned aerial vehicle two base stations, which in a related art, Alcorn teaches (see Alcorn at the Abstract which discloses a network for providing high speed data communications may include multiple terrestrial transmission stations that are located within overlapping communications range and a mobile receiver station.  Also, see Alcorn at [0023] in conjunction with Fig. 1, which discloses a system 10 includes a series of ground located transmitters 16 located along an air corridor 12.  Alcorn at [0023] further discloses that as an airliner passes along its flight path 18, it moves along different coverage areas 14 provided by the transmitters 16 without a loss of communications.  Alcorn at [0023] further discloses that an aircraft may be simultaneously within the overlapping range of multiple transmitters 16 as it travels along its flight path 18.  As depicted in Alcorn at Fig. 1, Examiner notes the overlapping coverage areas 14 which are created from the transmitters 16.  As illustratively disclosed in Fig. 1, the Examiner notes that the transmitters transmit its broadband communication beams omnidirectionally.  Examiner notes that the omnidirectional beams face and overlap each other as depicted in Fig. 1.  Examiner maps two of the plurality of transmitters to the two base stations.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include two base stations, and wherein the beams face and overlap each other thereby defining a flight path for an unmanned aerial vehicle two base stations, as taught by Alcorn.  
One would have been motivated to make such a modification to remain in contact with the ground station through a direct link, continuous and without interruption in time, as suggested by Alcorn at [0023]. 
Claim 21 recites a method that is configured to perform the steps recited in the unmanned aerial vehicle of claim 10.  The cited portions of the prior art references used in the rejection of claim 10 teach the steps recited in the method of claim 21.  Therefore, claim 21 is rejected under the same rationale as stated for claim 10 above.
Claim 24 recites a non-transitory digital storage medium that is configured to perform the steps recited in the unmanned aerial vehicle of claim 10.  The cited portions of the prior art references used in the rejection of claim 10 teach the steps recited in the non-transitory digital storage medium of claim 24.  Therefore, claim 24 is rejected under the same rationale as stated for claim 10 above.
 
Regarding claim 13, the modified Tang teaches the navigation system according to claim 10, wherein the two base stations are configured to transmit the two periodic wideband signals in the extremely high frequency band (see Tang at page 2 which discloses a proposed millimeter wave navigation system with a carrier operating at 144 Ghz.  Examiner notes that the specification at page 9 discloses that the extremely high frequency band comprises millimeter band, e.g., 30 to 300 Ghz.)
Regarding claim 14, the modified Tang teaches the navigation system according to claim 10, wherein the two base stations are configured to transmit four time-synchronized periodic wideband signals using four beams, wherein two of the four beams of the two base stations face each other, respectively, to create two flight paths between the two base stations (see Tang at col. 2 of page 1 in the Introduction, which discloses instrument landing system (ILS) localizers adopted by all major US airports comprise navigation systems that define the pathway an aircraft must follow as it lands on the runway in order to avoid tall buildings, power lines and other dangerous obstructions; Tang, at col. 2 of page 1 in the Introduction, further discloses that the ILS system is relatively straight-forward compared to GPS and is shown in conjunction with Fig. 1 which depicts a ground station and two highly directional antenna arrays to transmit two radio beams at different angles.  Also, see Alcorn at [0023] in conjunction with Fig. 1, which discloses a system 10 includes a series of ground located transmitters 16 located along an air corridor 12.  Examiner notes that the additional flight path recited in claim 14 corresponds to simply another iteration of the flight path using two beams, which is taught by Tang.)
Regarding claim 19, the modified Tang discloses the navigation system according to claim 10, the navigation system comprising two further base stations configured to transmit two further time-synchronized periodic wideband signals using further beams facing each other to create a further flight path, wherein the flight path and the further flight path cross each other (see Tang at col. 2 of page 1 in the Introduction, which discloses instrument landing system (ILS) localizers adopted by all major US airports comprise navigation systems that define the pathway an aircraft must follow as it lands on the runway in order to avoid tall buildings, power lines and other dangerous obstructions; Tang, at col. 2 of page 1 in the Introduction, further discloses that the ILS system is relatively straight-forward compared to GPS and is shown in conjunction with Fig. 1 which depicts a ground station and two highly directional antenna arrays to transmit two radio beams at different angles; see Alcorn at [0023] in conjunction with Fig. 1, which discloses a system 10 includes a series of ground located transmitters 16 located along an air corridor 12.  Examiner maps an additional two of the various cellular base stations or cell sites to the additional two further base stations.  Examiner notes that the additional flight path recited in claim 19 corresponds to simply another instance or iteration of a flight path implemented using an additional two base stations.)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (“A high-precision millimeter-wave navigation system for indoor and urban environment autonomous vehicles”, 2013 IEEE MTT-S International Microwave Symposium Digest) in in view of Alcorn (US 2012/0327906) in view of Weill et al. (US 6246361) and further in view of Ndip et al. (US 2018/0088162). 
Regarding claim 3, the modified Tang teaches does not expressly teach the unmanned aerial vehicle according to claim 1, wherein the receiver is configured to receive the two periodic wideband signals using a time window function, to reduce multi- path propagation effects, which in a related art, Ndip teaches (see Ndip at [0016] which discloses that a time-domain filter is provided, e.g. in the form of a bandpass (lets power pass only in a specific time domain), and that the time-domain filter can be selected such that only the signal portions transmitted on the direct path can pass the filter.  Ndip at [0016] further discloses that measurement result portions resulting due to multipath propagation of the measurement signal between the reference antenna and the antenna under test are thus removed.  Examiner maps the time-domain filter to the time window function.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the receiver to receive the two periodic wideband signals using a time window function, to reduce multi- path propagation effects, as taught by Ndip.  
One would have been motivated to make such a modification to determine the characteristics of an antenna under test in free space such that measurement result portions resulting due to multipath propagation of the measurement signal between the reference antenna and the antenna under test are reduced or removed, as suggested by Ndip at [0016].  

Claims 5, 7-9, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (“A high-precision millimeter-wave navigation system for indoor and urban environment autonomous vehicles”, 2013 IEEE MTT-S International Microwave Symposium Digest) in view of Alcorn (US 2012/0327906) in view of Weill et al. (US 6246361) and further in view of Ham et al. (US 2017/0248969).
Regarding claim 5, the modified Tang teaches does not expressly teach the unmanned aerial vehicle according to claim 1, wherein the unmanned aerial vehicle is configured to adapt its flight height in dependence on a flight direction or a control signal received from the navigation system for unmanned aerial vehicles, the control signal comprising a flight height assigning information, which in a related art, Ham teaches (see Ham at [0237] which discloses that if the unmanned aerial vehicle 1660 receives route control information 1609 from the ground control system 1650 via the wireless transceiver 1607 in operation 1606, in operation 1605, it may perform shifting control and flight altitude control to perform flight according to the received route control information (control data).  Examiner maps the route control information to flight direction or control signal received from the navigation system.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt an unmanned aerial vehicle’s flight height in dependence on a flight direction received from the navigation system for unmanned aerial vehicles, as taught by Ham.  
One would have been motivated to make such a modification to maintain a flight altitude corresponding to a height of a layer, as suggested by Ham at [0236].
Claim 16 is directed to a navigation system that performs the same steps recited in the unmanned aerial vehicle of claim 5.  Therefore, claim 16 is rejected under the same rationale used in the rejection of claim 5.

Regarding claim 15, the modified Tang teaches the navigation system according to claim 14, wherein the navigation system is configured to transmit a control signal to the unmanned aerial vehicle, the control signal comprising a flight path assigning information assigning one of the two flight paths to the unmanned aerial vehicle (see Ham at [0237] which discloses that if the unmanned aerial vehicle 1660 receives route control information 1609 from the ground control system 1650 via the wireless transceiver 1607 in operation 1606, in operation 1605, it may perform shifting control and flight altitude control to perform flight according to the received route control information (control data).  Ham at [0259] further discloses that a controller 1902 may allow a simulation verifying unit 1912 to perform simulation verification and that the controller 1902 may generate and provide similar routes to the unmanned aerial vehicles.  Examiner notes that the route control information, the subsequent shifting control, and the generation of similar routes corresponds to the control signal that assigns one of the flight paths to the unmanned aerial vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit a control signal to the unmanned aerial vehicle, the control signal comprising a flight path assigning information assigning one of the two flight paths to the unmanned aerial vehicle, as taught by Ham.  
One would have been motivated to make such a modification to maintain a flight altitude corresponding to a height of a layer, as suggested by Ham at [0236].

Regarding claim 7, the modified Tang teaches the unmanned aerial vehicle according to claim 1, wherein each of the flight paths is defined by two beams using the two wideband signals corresponding to the respective flight path that are transmitted by the two base stations, wherein the two beams face each other (see Tang at col. 2 of page 1 in the Introduction, which discloses instrument landing system (ILS) localizers adopted by all major US airports comprise navigation systems that define the pathway an aircraft must follow as it lands on the runway in order to avoid tall buildings, power lines and other dangerous obstructions; Tang, at col. 2 of page 1 in the Introduction, further discloses that the ILS system is relatively straight-forward compared to GPS and is shown in conjunction with Fig. 1 which depicts a ground station and two highly directional antenna arrays to transmit two radio beams at different angles.  Also, see Alcorn at [0023] in conjunction with Fig. 1, which discloses a system 10 includes a series of ground located transmitters 16 located along an air corridor 12 in which Examiner previously mapped two of the transmitters 16 to the two base stations).
The modified Tang does not expressly teach wherein the unmanned aerial vehicle is configured to select one out of at least two flight paths [between the two base stations] based on a control signal received from the navigation system for unmanned aerial vehicles, the control signal comprising a flight path assigning information, which in a related art, Ham teaches (see Ham at [0501] which discloses that an unmanned aerial vehicle route establishment system may generate a flight path of the unmanned aerial vehicle, including an intra-layer flight path; see Ham at [0502] in conjunction with Fig. 40 which discloses a that the unmanned aerial vehicle route establishment system may transmit the generated flight path information of the unmanned aerial vehicle to at least one of an operation system, a control system, and the unmanned aerial vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select one out of at least two flight paths between the two base stations based on a control signal received from the navigation system for unmanned aerial vehicles, the control signal comprising a flight path assigning information, as taught by Ham.  
One would have been motivated to make such a modification to generate layer movement information for moving an unmanned aerial vehicle for an arrival of an unmanned aerial vehicle, as suggested by Ham at [0500].
Regarding claim 8, the modified Tang teaches the unmanned aerial vehicle according to claim 7, wherein the unmanned aerial vehicle is configured to adapt its flight height within the corresponding flight path in dependence on a flight direction or a control signal received from the navigation system for unmanned aerial vehicles, the control signal comprising a flight height assigning information (see Ham at [0237] which discloses that if the unmanned aerial vehicle 1660 receives route control information 1609 from the ground control system 1650 via the wireless transceiver 1607 in operation 1606, in operation 1605, it may perform shifting control and flight altitude control to perform flight according to the received route control information (control data).)
Regarding claim 9, the modified Tang does not expressly teach the unmanned aerial vehicle according to claim 1, wherein the unmanned aerial vehicle is configured to receive a control signal from the navigation system for unmanned aerial vehicles, the control signal comprising a flight direction assigning information, wherein the unmanned aerial vehicle is configured to adapt its flight direction according to the flight direction assigning information, which in a related art, Ham teaches (see Ham at [0238] which discloses that the ground control system 1650 may transmit route control data 1609 for controlling the unmanned aerial vehicle 1660 to the unmanned aerial vehicle 1660 based on the received flight information data and situations.  Also, see Ham at [0243] which discloses that the control center 1610 may control other aerial vehicles which exist in a layer changeable zone specified such that the unmanned aerial vehicle 1660 flies to change a layer and may control the unmanned aerial vehicle 1660 not to collide with the other aerial vehicles until the unmanned aerial vehicle 1660 is located above a layer (an arrival layer) to which the unmanned aerial vehicle 1660 will move.  Examiner notes that control of the unmanned aerial vehicle to prevent collision with other aerial vehicles includes flight direction assigning information.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive a control signal from the navigation system for unmanned aerial vehicles, the control signal comprising a flight direction assigning information, wherein the unmanned aerial vehicle is configured to adapt its flight direction according to the flight direction assigning information, as taught by Ham.  
One would have been motivated to make such a modification to determine a layer changeable zone for inter-layer flight of the unmanned aerial vehicle, as suggested by Ham at [0243].
Regarding claim 17, the modified Tang does not expressly teach the navigation system according to claim 10, wherein the navigation system is configured to transmit a control signal to the unmanned aerial vehicle, the control signal comprising a flight direction assigning information assigning a flight direction to the unmanned aerial vehicle which in a related art, Ham teaches (see Ham at [0238] which discloses that the ground control system 1650 may transmit route control data 1609 for controlling the unmanned aerial vehicle 1660 to the unmanned aerial vehicle 1660 based on the received flight information data and situations.  Also, see Ham at [0243] which discloses that the control center 1610 may control other aerial vehicles which exist in a layer changeable zone specified such that the unmanned aerial vehicle 1660 flies to change a layer and may control the unmanned aerial vehicle 1660 not to collide with the other aerial vehicles until the unmanned aerial vehicle 1660 is located above a layer (an arrival layer) to which the unmanned aerial vehicle 1660 will move.  Examiner notes that control of the unmanned aerial vehicle to prevent collision with other aerial vehicles includes flight direction assigning information.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit a control signal to the unmanned aerial vehicle, the control signal comprising a flight direction assigning information assigning a flight direction to the unmanned aerial vehicle, as taught by Ham.  
One would have been motivated to make such a modification to determine a layer changeable zone for inter-layer flight of the unmanned aerial vehicle, as suggested by Ham at [0243].

 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (“A high-precision millimeter-wave navigation system for indoor and urban environment autonomous vehicles”, 2013 IEEE MTT-S International Microwave Symposium Digest) in view of Alcorn (US 2012/0327906) in view of Weill et al. (US 6246361) in view of Ham et al. (US 2017/0248969) and further in view of Balaresque (US 2018/0155056).
Regarding claim 6, the modified Tang teaches does not expressly teach the unmanned aerial vehicle according to claim 5, wherein the unmanned aerial vehicle comprises a barometer in order to determine its flight height which in a related art, Balaresque teaches (see Balaresque at [0033] which discloses that the Lily UAV’s onboard barometer calculates the Lily UAV’s altitude).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the use of a barometer to determine flight height as taught by Balaresque.  
One would have been motivated to make such a modification to properly perform a landing sequence, as suggested by Balaresque at [0024].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (“A high-precision millimeter-wave navigation system for indoor and urban environment autonomous vehicles”, 2013 IEEE MTT-S International Microwave Symposium Digest) in view of Alcorn (US 2012/0327906) in view of Weill et al. (US 6246361) and further in view of Petranovich et al. (US 2018/0145744).
Regarding claim 12, the modified Tang does not expressly teach the navigation system according to claim 10, wherein the beams comprise beam widths of 10° or less which in a related art, Petranovich teaches (see Petranovich at [0091] which discloses an asymmetric beam pattern having a narrow beamwidth; Examiner maps narrow beamwidth to beam widths of 10° or less.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the use of beams comprising beam widths of 10° or less, as taught by Petranovich.  
One would have been motivated to make such a modification to perform more accurate pointing of an antenna, as suggested by Petranovich at the Abstract.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (“A high-precision millimeter-wave navigation system for indoor and urban environment autonomous vehicles”, 2013 IEEE MTT-S International Microwave Symposium Digest) in view of Alcorn (US 2012/0327906) in view of Weill et al. (US 6246361) and further in view of Marque-Pucheu (US 5509028).
Regarding claim 18, the modified Tang does not expressly disclose the navigation system according to claim 10, the navigation system comprising a relay base station arranged in the flight path between the two base stations and configured to retransmit the periodic wideband signals received from the two base stations to the respective other base station of the two base stations using two beams facing the respective beams of the two base stations which in a related art (see Marque-Pucheu at col. 2 lines 7-21 which discloses that there is provided a method of transmitting digital signals by radio over a predefined frequency band between a base station and mobile stations, wherein at least one repeater station is used to receive radio signals transmitted by the base station and to retransmit radio signals to the mobile stations in the same frequency band; Examiner maps the repeater station to the relay base station.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a relay base station arranged in the flight path between the two base stations and configured to retransmit the periodic wideband signals received from the two base stations to the respective other base station of the two base stations using two beams facing the respective beams of the two base stations, as taught by Marque-Pucheu.  
One would have been motivated to make such a modification to make use of multiple cheap repeater stations to cover a large geographical area, as suggested by Marque-Pucheu at col. 2 lines 19-21.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.R./Examiner, Art Unit 3661

/RUSSELL FREJD/Primary Examiner, Art Unit 3661